 TEAMSTERS, LOCAL 616645Packinghouse Employees and Warehousemen's Union,Local616, affiliated with the International Brother-hood of Teamsters,Chauffeurs,Warehousemen andHelpers of America and SouthwestForestIndustries,Inc. Case 21-CC-1428Respondent Union does not deny having picketed South-west Forest Industries, Inc., Los Angeles Container Divi-sion,on or about October 25, 1972.Upon the entire record I in this case, and from my obser-vation of the testimony and demeanor of the witnesses, Ihereby make the following:May 16, 1973DECISION AND ORDERBY CHAIRMAN MILLERAND MEMBERSFANNINGAND PENELLOOn February 22, 1973, Administrative Law JudgeJames T. Rasbury issued the attached Decision in thisproceeding. Thereafter, the Respondent Union filedexceptions and a supporting brief, and the GeneralCounsel filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that' Packinghouse Employees andWare-housemen's Union, Local 616, affiliated with the In-ternational Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, Santa FeSprings, California, its officers, agents, and represent-atives, shall take the action set forth in the Adminis-trative Law Judge's recommended Order.DECISONSTATEMENT OF THE CASEJAMES T. RASBURY, Administrative Law Judge: This casewas heard before me in Los Angeles, California, on January3, 1973. The complaint issued by the General Counsel of theNational Labor Relations Board (herein Board) was basedon a charge filed on October 25, 1972. The complaintallegesthat the Respondent Union engaged in unfair labor practic-es within the meaning of Section 8(b)(4)(i) and (ii)(B) of theNational Labor Relations Act, as amended (herein Act).FINDINGS OF FACT AND CONCLUSIONSIJURISDICTIONSouthwest Forest Industries, Inc. (herein called South-west),isan Arizona corporationengaged in businessthroughout the United States in, among other things, themanufacture and sale of lumber, plywood, paper, and mo-bile homes. In the course and conduct of its business opera-tions, Southwest annually sells and ships goods valued inexcess of $50,000 directly to customers located outside theState in which said goods are produced. The Los AngelesContainer Divison of Southwest (herein called ContainerDivision) is engaged in the manufacture and sale of tailor-made corrugated shipping containers and components at aplant located in Santa Fe Springs, California.General Nailing Machine Corporation (herein calledGeneral), a California corporation, is now, and at all timesmaterial herein has been, engaged at Sanger, California, inthe businessof manufacturing and distributingspecializedcontainers for the shipment of produce and the manufac-ture and distribution of box-making machines. General is awholly owned subsidiary corporation of Southwest. In thecourse and conduct of its business operations, General an-nually sells and ships goods valued in excess of $50,000directly to customers located outside the State of California.On the basis of these facts as set forth in the complaintand not denied in Respondent's answer, I herewith find thatGeneral and Southwest are, and each of them is, employersengaged in commerce and in businesses affecting commercewithin the meaning of Section 2(6) and (7) of the Act andpersons engaged in commerce or in an industry affectingcommerce within the meaning of Section 8(b)(4)(i) and(ii)(B) of the Act.IITHE LABORORGANIZATIONThe complaintalleges, and the answer does not deny, andIherewith find that the Packinghouse Employees andWarehousemen's Union, Local 616, affiliated with the In-ternational Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, herein called the Unionor Respondent Union, is a labor organization within themeaning of Section 2(5) of the Act.IIITHEALLEGED UNFAIR LABOR PRACTICESA. The IssueAlthough the answer acknowledges the two employers tobe separate "persons" and "employers" within themeaning'General Counsel'smotionto correct record at p. 85, 11.18 and 19, bysubstituting"72" for "70" in each instance is herewith granted.203 NLRB No. 113 646DECISIONSOF NATIONAL LABOR RELATIONS BOARDof the Act, the allegation in the complaint that Southwestand General are operated independently of each other asseparate autonomous enterprises and have separate, inde-pendent labor relations policies and practices is denied byRespondent Union. Affirmatively the Respondent's answeralleges that at all material times it has been engaged in alabor dispute withbothGeneral and Southwest and con-tends the alleged wrongful picketing of Southwest was infurtherance of said dispute.The issue then to be resolved is: Are the common owner-ship, the degree of actual control, and the interrelated busi-ness activities between Southwest and General such as tomake Southwest an "ally" of the struck employer, General?B. The FactsThere is little or no difference between the parties as tothe relevant and essential facts in this case. The real dispute,as indicated by the phrasing of the issue, lies in the legalconclusions to be drawn from these facts.The Respondent was certified as the bargaining represen-tative of the production and maintenance employees ofGeneral pursuant to an election. The certification was is-sued on November 4, 1971. Commencing in January orFebruary 1972,2 there have been approximately 18 bargain-ing sessions held between the parties and bargaining is stillcontinuing. Jack Paxton and Sparky Arnold, of the Califor-nia Association of Employers, have been the only partici-pants from General. General has been a member of theCalifornia Association of Employers for the past 20 years.On July 24, Respondent Union begain picketing General'spremises in Sanger, California, and the picketing and strikewere continuing at the time of the hearing. On October 25,Respondent commenced picketing the Los Angeles Con-tainer Division of Southwest in Santa Fe Springs, Califor-nia. The picket signs carried by the pickets on October 25read as follows: "Southwest Forest Container Divison,General Nailing Corporation, unfair Teamsters Local 616."Picketing at Southwest continued until November 3, atwhich time it was withdrawn by agreement of the parties,and on November 13 a Section 10(1) injunction was issuedby the United States District Court prohibiting picketing byRespondent of Southwest. The employees of the ContainerDivision of Southwest are represented by the Printing Spe-cialitiesUnion and Respondent stipulated at the hearingthat it had no other dispute with Southwest other than itsdispute with General at Sanger, California. The labor rela-tions of the Container Division of Southwest are handled bythe vice president of the Container Divison, the plant man-ager, and the personnel director of the division. These menhave access to Dave Brokaw, the parent corporate industrialrelations director, if needed.General is a wholly owned subsidiary of Southwest.Southwest acquired all of the stock of General from thePaxton family in December 1970 in exchange for stock ofSouthwest. Jack Paxton is president of General and statedthat, other than the submission of an annual operating bud-get and monthly accounting reports to indicate to the parent2Hereinafter all dateswill be in 1972unless otherwise indicated.company progress within the confines of the budget, Gener-al is totally autonomous.The board of directors for General is comprised of fivemembers, three of whom are officers of Southwest and two,Jack Paxton and his father, from General. The officers ofGeneral are all employees of General with the exception ofthe corporate secretary, who is an attorney employed bySouthwest.Since 1946, General has been a manufacturer of machin-ery for high-speed assembly packers. About 10 to 12 yearsago, it started a container division in an effort to encourage"the use of our machinery in the packaging field." In otherwords, the machinery manufactured and sold assembledcontainers.In connection with its container business, General hasover the years purchased corrugated components or pack-ages from the Los Angeles Container Divison of Southwest.In 1970, sales of corrugated paper by Southwest ContainerDivison to General represented approximately 5 percent ofits sales; in 1971, approximately 4-1/2 percent of sales; andin 1972, between 3 and 4 percent. The purchase by Generalof paper from Southwest represented approximately 75 per-cent of paper purchases in 1970, 60 percent in 1971, and 45percent in 1972. These transactions are the result of "arm'slength" bidding, and General is under no pressure to pur-chase from Southwest or any of its other divisions or subsid-iaries.General purchased paper from Southwest before itwas acquired by Southwest. General manufactured and soldapproximately 175 machines, selling for an average price of$7,500 each, in 1972, but none of these machines was soldto Southwest. General's largest single purchaser was Con-tainer Corporation of America, a competitor of Southwest.There is no interchange of personnel, although Generaldoes have one employee named Lou Phillips, who was hiredas a corporate management trainee by Southwest, receivedtraining in the Container Division of Southwest, and at therequest of Jack Paxton was then assigned to General. Phil-lips is carried on the parent corporation's payroll, but isentitled to share in the bonus pool-a sharing of corporateprofits if they exceed a specified level-of General. He is adepartmental or division manager of General and reportsdirectly to Jack Paxton, the president. He has not attendedor participated in the labor contract negotiating sessionsbetween General and Respondent. The Los Angeles Con-tainer Division of Southwest and General have no commonfacilities, have no common checking or banking account, donot participate in joint purchases, and have no joint finan-cial ventures. There is nothing in the record to indicate thatSouthwest has in any manner guided, participated, in-quired, or in any manner interfered with the labor relationsof General, including the current dispute and the efforts toreach a labor agreement.The facts show (Resp. Exhs. 1 and 2) that General has onetruck with the cab painted white and bearing the name onthe side, "Southwest Forest Industries-General ContainerDivison-Sanger, Califronia." Paxton testified that thetruck was involved in an accident of some nature in 1971that necessitated a repainting and Mr. Moorehouse-who,at the time, was manager of General's Container Divison-caused the cab to be painted in white with the particularwording. For his action, Mr. Moorehouse was severely re- TEAMSTERS, LOCAL 616647primanded. The other cab is painted blue with differentwording on the side.It isundisputed that picketing by Roy Mendoza, an em-ployee of the Western Teamsters Conference assigned toassistRespondent Local 616, and other employees of Gen-eral did occur at the premises of the Container Division ofSouthwest between October 25, 1972, and November 3,1972. The picketing was successful in preventingat least onetruck, owned by Wilson Paper Company, from crossing thepicket line.C. Analysis and ConclusionsUnder the "ally" doctrine a union may engage in picket-ing at the operations of a primary employer and at all opera-tions of employers who "ally" themselves with the primaryemployer, under the same conditions as govern its picketingat the primary employer'spremises.3The "ally" principlehas been applied where the relationship is based on the factthat one employer is performing struck work for the primaryemployer; 4 where the "ally" relationship derives from"straight line operations" of two or more corporations;5 andin cases where two or more corporations constitutea singleoperation in fact 6 The doctrine is predicated on the thesisthat the statute is intended to only protectneutralemployersnotinvolved in a dispute between a union and an employer.Common ownership standing alone, however, does notestablish an "ally" relationship or destroy an employer'sneutrality. The Board has held with court approval thatseparate corporate subsidiaries are separate persons, eachentitled to the protection of Section 8(b)(4)(B) from thelabor disputes of the other, if neither the subsidiaries nor theparent exercises actual or active, as opposed to merely po-tential, control over the day-to-day operations or labor rela-tions of the other.7The facts of this dispute as gleaned from the entire recordclearly establish that the control exercised by Southwestover General is limited to certain financial reporting inher-ent in common ownership and amounts to nothing morethan potential control. There is not a scintilla of evidencethat the Container Division of Southwest either exercised orhad a potential for exercising any control over General.Under the Board's holding in theSan Francisco Examinercase,supra,and theBaltimore Newscase,8 an independently3International Brotherhood of Teamsters, Chauffeurs,Warehousemen andHelpers of America, AFL-CIO, and Local 179, et al (Alexander Warehouse &Sales Company),128 NLRB 9164 Shopmen's Local Union No. 501 of the International Association of Bridge,Structural and Ornamental Iron Workers, A FL-CIO (Oliver Whyte Company,Inc.),120 NLRB 856.5National Union of Maritime Cooks and Stewards, and its Portland Local,CIO (Irwin-Lyons Lumber Company),87 NLRB 54.6United Brotherhood of Carpenters and Joiners of America, AFL-CIO, et at(J.G Roy & Sons Company),118 NLRB 286.Los Angeles Newspaper Guild, Local69,et al (San Francisco Examiner,Divison of the Hearst Corporation),185 NLRB 303, enfd. 443 F.2d 1173 (C.A.9, 1971), citingMiami Newspaper PrintingPressmenLocal No.46,a Subordi-nate Local of International Printing Pressmen and Assistants' Union, AFL-CIO(Knight Newspapers, Inc),138 NLRB 1346, enfd. 322 F.2d 405 (C.A.D.C.,1963);Drivers, Chauffeurs and Helpers Local No.639,InternationalBrother-hood of Teamsters, Chauffeurs,Warehousemen and Helpers of America (Poole'sWarehousing, Inc.),158 NLRB 1281.9 AmericanFederation of Television and Radio Artists Washington-Baltimoreoperated division of a corporation is entitled to the protec-tion afforded by Section 8(b)(4)(B) from another indepen-dently operated division's labor disputes. This being true,surely an independently operated,semi-autonomous divi-son of aparent corporation is entitled to statutory protec-tion from the labor disputes of a completely independentand autonomously operated subsidiary of the same parentcorporation.The lack of integrated or interrelated operations, the ab-sence of a"straight line" operation, and the inability to findany active control over either the day-to-day activities or thelabor relations policies of General by Southwestcompel afinding of "neutrality" on the part of Southwest.Being a"neutral" employer, Southwest should be afforded all of theprotection provided by Section 8(b)(4)(i) and (ii)(B) of theAct from another employer's labor dispute. Having foundSouthwest to be a neutral employer it follows that the pick-eting of the neutral employer by Respondent with whom ithad no dispute had as an object forcing or requiring South-west to ceasedoing business with General and/or forcingand requiring Southwest customers and suppliersto ceasedoing businesswith Southwest and I so find. The objectivesof any picketing include a desire to influence others fromwithholding from their employer theirservicesor trade 9and a union's object may be inferred from its acts.10IVTHE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe conduct of the Respondent described in Section III,above,occurring in connection with the operation of theemployers described in section I, above, have a close, inti-mate, and substantial relation to trade, traffic, and com-merce among the several States and tend to lead to labordisputes burdening and obstructing commerce and the freeflow thereof.Upon the basis of the above findings and upon the entirerecord in this case, I make the following:CONCLUSIONS OF LAW1.Respondent Union is a labor organization within themeaning of Section 2(5) of the Act.2.The Southwest Forest Industries, Inc., and GeneralNailing Machine Corporation are employers and personsengaged in commerce within the meaning of Sections 2(6)and (7) and (8)(b)(4)(i) and (ii)(B) of the Act.3.The Southwest Forest Industries, Inc., and GeneralNailingMachine Corporation are engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.4.By encouraging individuals employed by the Los An-geles Container Division of Southwest Forest Industries,Local, AFL-CIO (Baltimore News AmericanDivision,The Hearst Corpora-tion),185 NLRB 593.9Local 761,InternationalUnion of Electrical, Radio and Machine Workers,AFL-CIO [General Electric Co.] v. N L R.B,366 U S. 667 (1961).10New York Mailers' Union No 6, International TypographicalUnion,AFL-CIO [N Y Herald Tribune, Inc., et all v. N.L R B.,316 F.2d 371 (C.A.D.C.,1963) 648DECISIONSOF NATIONAL LABOR RELATIONS BOARDInc., to engage in a strike or a refusal in the course of theiremployment to perform services, with an object of forcingsaid person to cease doing business with its customers andsuppliers, and/or with General, the Respondent Union hasengaged in unfair labor practices affecting commerce withinthe meaning of Section 8(b)(4)(i)(B) and Section 2(6) and (7)of the Act.5.By threatening, coercing, and restraining Southwestwith an object of forcing said person to cease doing businesswith General and with its customers and suppliers, the Re-spondent Union has engaged in unfair labor practices with-in the meaning of Section 8(b)(4)(ii)(B) and Section 2(6) and(7) of the Act.THE REMEDYHaving found the Respondent to have engaged in unfairlabor practices within the meaning of the Act, I shall recom-mend that the Respondent cease and desist therefrom andtake appropriate affirmative action.On the basis of the foregoing findings of fact and conclu-sions of law and upon the entire record in this case andpursuant to Section 10(c) of the Act, I hereby issue thefollowing recommended:ORDER "The Respondent Union, Packinghouse Employees andWarehousemen's Union, Local 616, affiliated with the In-ternational Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, Santa Fe Springs,California, its officers,agents,and representatives shall:1.Cease and desist from:(a) Inducing or encouraging individuals employed by theSouthwest ForestIndustries, Inc., or any other person en-gaged in commerce, or an industry affecting commerce withwhom they have no primary labor dispute,to engage in astrike orrefusal inthe course of their employment to per-form services, where an object thereof is to force or requiresaid persons, and General Nailing Machine Corporation, tocease doingbusinesswith each other or with their customersand suppliers, under circumstances prohibited by Section8(b)(4)(i)(B) of the Act.(b)Threatening, restraining, or coercing the above-named persons or any other persons engaged in commerceor in an industry affecting commerce with whom they haveno primary labor dispute, where an object thereof is to forceor require the above-named personsto ceasedoing businesswith each other or with their customers and suppliers, undercircumstances prohibited by Section 8(b)(4)(ii)(B) of theAct.2.Take the following affirmative action designed to ef-fectuate the policies of the Act:(a)Post at its business office and/or meeting hall copiesof the attached notice marked "Appendix." 12 Copies of saidnotice on forms provided by the Regional Director for Re-gion 21, shall, after being duly signed by an authorizedrepresentative of the Respondent Union, be posted by itimmediately upon receiptthereof andbe maintainedby itanyone.for 60 consecutive days thereafter, in conspicuous places,including all places where notices to members are custom-arily posted. Reasonable steps shall be taken by the Unionto insure that said notices are not altered, defaced, or cov-ered by any other material.(b) Sign and mail to the Regional Director for Region 21sufficient copies of said notice, on forms provided by him,for posting by General Nailing Machine Corporation pro-vided the company is willing.(c)Notify the Regional Director for Region 21, in writ-ing, within 20 days from the date of this Order what stepsRespondent has taken to comply herewith.11 In the eventno exceptions are filed as provided by Sec. 102.46 of theRules and Regulationsof the National Labor Board, the findings,conclu-sions, and recommended Order herein shall, as providedin Sec.102.48 of theRulesand Regulations, be adopted by the Board and becomeits findings,conclusions,and Order, and all objections thereto shall be deemed waivedfor all purposes12 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in thenotice reading"Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."APPENDIXNOTICE TO EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentWE WILL NOT induce or encourage any individual em-ployed by Southwest Forest Industries, Inc., or anyother person, to refuse to work or render services in thecourse of his employment, nor will we threaten, coerce,or restrain Southwest Forest Industries, Inc., or anyother person, by picketing or other means, where, ineither case, an object thereof is to force or requireSouthwest Forest Industries, Inc., or any other person,to cease doing business with General Nailing MachineCorporation.PACKINGHOUSE EMPLOYEES ANDWAREHOUSEMEN'S UNION,LOCAL 616, AFFILIATEDWITH THE INTERNATIONALBROTHERHOOD OF TEAMSTERS,CHAUFFEURS, WAREHOUSEMENAND HELPERS OF AMERICA(Labor Organization)DatedBy(Representative)(Title)This is an official notice and must not be defaced by TEAMSTERS, LOCAL 616649This notice must remain posted for 60 consecutive daysed to the Board's Office, Eastern Columbia Building, 849from the date of posting and must not be altered, defaced,South Broadway, Los Angeles, California 90014, Telephoneor covered by any other material.Any question concerning213-688-5229.this notice or compliance with its provisions may be direct-